PER CURIAM.
Lewis appeals the sentence imposed after a jury convicted him of a violation of section 951.221(1), Florida Statutes (2002), sexual misconduct by a county or municipal detention facility employee. Specifically, Lewis contests the 80 points assessed for victim injury on his criminal punishment code scoresheet. Lewis argues victim injury points are inappropriate because section 921.0021(7)(a) prohibits such points from being assessed for violations of a similar statute, section 944.35(3)(b)2., Florida Statutes (2002). See § 921.0021(7)(c), Fla. Stat. (2002).
As the resolution of this appeal hinges upon statutory construction, the appeal is reviewed de novo. See State v. Burkhart, 869 So.2d 1242, 1244 (Fla. 4th DCA 2004). Section 921.0021(7)(c), exempts the assessment of victim injury points when the defendant is convicted of a violation of section 944.35(3)(b)2., which is similar to section 951.221(1), but applies exclusively to State Department of Corrections employees. § 944.35(3)(b)2., Fla. Stat.1
We affirm the trial court’s ruling because the clear language of section 921.0021(7) does not exempt victim injury points from being assessed for a violation of section 951.221(1). See Seagrave v. State, 802 So.2d 281, 287 (Fla.2001) (“[A] basic principle of statutory construction” prevents courts from “add[ing] words to statutes that were not placed there by the Legislature.”).
We write, however, to suggest the Legislature may wish -to readdress section 921.0021(7)(e), insomuch as the law provides an exemption from victim injury points to a State detention worker who violates section 944.35(3)(b)2., but' does not provide the same exemption to a county or municipal detention worker who violates section 951.221(1). While the statute may appear illogical, it does not rise to the level of being “unreasonable [or] ridiculous” which would require this Court to grant Lewis the relief he requests. See, e.g., Shulmister v. City of Pompano Beach, 798 So.2d 799, 802 (Fla. 4th DCA 2001) (quoting City of Miami Beach v. Galbut, 626 So.2d 192, 193 (Fla.1993)).
GUNTHER, STONE and STEVENSON, JJ„ concur.

. Section 921.0021(7) also exempts the assessment of victim injury points for violations of section 872.06, Florida Statutes. § 921.0021(7)(d), Fla. Stat.